Title: Thomas Jefferson to Frederick A. Mayo, 9 April 1819
From: Jefferson, Thomas
To: Mayo, Frederick A.


          
            
              Sir
              Monticello. Apr. 9. 19.
            
            I am so well satisfied with your bindings that a box of books which I had made up to send to Millegan, I have addressed to you and sent it to Milton to be forwarded by Johnson’s boat, being the particular one I trust with all my water carriage. be pleased to bind them all in your best manner, gilt and letter according to the labels, & above all solidly pressed. when ready, deliver them to Capt Peyton & send me your account. I subjoin the list of the books and the lettering for each., which is an exact copy of the labels affixed to the books themselves separately. the 4. vols of Nov. test. Griesbach & Newcome having their leaves cut asunder, and interleaved, will require peculiar care not to misplace a single leaf. I salute you with respect.
            
              Th: Jefferson
            
          
          
            Nov. test. Griesbach. Newcome. 4. v.
            Epictetus Bodoni.
            Planche. Dict. Gr. Fr.
            Geometrie de Legendre.
            Plinii Epistolae. 2. v.
            Logarithm. Sin. Tang. la Lande.
            Plinii Panegyricus. Sacy.
            Tacitus de la Lamalle 6. v.
            Denys d’Halicarn. Bellanger. 6. v.
          
        